1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   J.T., by and through his guardian ad litem     ) Case No.: 1:16-cv-01492 - DAD - JLT
     JANICE WOLFE,                                  )
12                                                  ) ORDER AFTER NOTICE OF SETTLEMENT
                    Plaintiff,                      )
13                                                  )
            v.                                      )
14                                                  )
     TEHACHAPI UNIFIED SCHOOL                       )
15   DISTRICT,                                      )
                                                    )
16                  Defendants.                     )
                                                    )
17
18          Today, at the hearing on a motion to compel a mental examination, the defense counsel

19   reported that the parties have resolved the matter subject to approval by the school boards. Thus, the

20   Court ORDERS:

21          1.      The motion to compel the student’s mental examination (Doc. 74) is DROPPED;

22          2.      The motion for approval of the minor’s compromise SHALL be filed no later than

23   February 1, 2019 and set before District Judge Dale A. Drozd;

24          3.      All pending dates, conferences and hearings are VACATED.

25   ///

26   ///

27   ///

28   ///
1           The parties are advised that failure to comply with this order may result in the Court

2    imposing sanctions, including the dismissal of the action.

3
4    IT IS SO ORDERED.

5       Dated:    December 17, 2018                        /s/ Jennifer L. Thurston
6                                                   UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
